DETAILED ACTION
Claim Objections
	The claim objection(s) made in the Office action mailed on 02/28/2022 have been overcome with the amendments to the claims filed on 06/08/2022.
Note: the claims filed on 04/27/2022 have not been entered.

Specification
	The specification objection(s) made in the Office action mailed on 02/28/2022 have been overcome with the specification filed on 04/27/2022.

Drawings
	The drawing objections made in the Office action mailed on 02/28/2022 have not been corrected or overcome at this time, however, applicant’s representative has agreed to submit drawings of high quality.
Note: the drawings filed on 04/27/2022 and 05/18/2022 have not been entered.

The following changes to the drawings have been approved by the examiner and agreed upon by the applicant: All the lines in all of the figures will be distinct, dark in nature, and solid in nature (similar to the drawings attached to the interview).
Note: there appeared to have been issues with transmitting the drawings electronically to the Office and applicant’s representative indicated that physical hard copies of the drawings will be submitted to the Office.
The applicant is reminded that the drawings must conform with MPEP 608.01 and 37 CFR 1.84 and any resubmitted drawings must also conform with 37 CFR 1.121.

In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

	Reasons for Allowance
Claims 1-17 and 19-21 are allowed. The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not anticipate all the limitations as recited in independent claims 1 and 21.
The prior art does not provide any teaching, suggestion or motivation (TSM) to modify the prior art as such.  
There is no cogent reasoning that is unequivocally independent of hindsight that would have led one of ordinary skill in the art at the time the invention was made to modify the prior art to obtain the applicant’s invention.
Even though, the individual parts are known per se, there is nothing to teach the specific structures and structural combinations as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A LINFORD whose telephone number is (571)270-3066. The examiner can normally be reached Monday thru Friday: 8:00 am to 5:00 pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES ALBERT LINFORD
Examiner
Art Unit 3679
06/10/2022



/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679